Citation Nr: 1550137	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1977 and from February 1982 to February 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  


REMAND

In June 2008, the Veteran testified at a hearing before an Acting Veterans Law Judge.  In September 2015, the Board notified the Veteran that the Judge before whom he had testified in June 2008 was no longer employed by the Board.  A claimant is entitled to have final decision made by a Veterans Law Judge who conducted a hearing. 38 C.F.R. § 20.70  (2015).  The Veteran was offered an additional opportunity to testify before the Board.  In a statement received in November 2015, the Veteran responded, through his representative, and indicated he wanted to testify before the Board at a hearing at the RO.  Thus, a remand is required to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).